                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

               Plaintiff,

v.                                                    No. CV 15-467 KG/CG

CHI ENERGY, INC.,

               Defendant.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the parties’ request for a status

conference. IT IS HEREBY ORDERED that a status conference will be held by

telephone on Friday, August 30, 2019, at 11:00 a.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
